DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 7/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions II-III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/22.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In this case the scope of the claims directed to method invention (see preamble, line 1)  and claim recites” form a rotor body having a radially-extending post configured to receive a set of electrically-conductive windings, and also having a radially-extending winding end turn support formed contiguously from the rotor body” appears to be incomplete since it is not known as to how “ the adding “ would result of “the rotor body” w/ the above configurations.  
	the preamble of the claims should be updated to:--” A method of forming a rotor operatively associated with a removal tool  for an electric machine”--, for clarity of the claim method that using the removal tool (see claim 1, line 7, claim 5).  
	Further, the recites:”to form a rotor body having a radially-extending post configured to receive a set of electrically-conductive windings, and also having a radially-extending winding end turn support formed contiguously from the rotor body” appear to be structure limitation since it is lacking of step of “forming of a radially-extending pos and a radially-extending winding end turn support”, in formulate the rejection on the merits the examiner presumes that the claims directed to a method and claims will be rejected accordingly.
	The limitation” removing material from the rotor body by relative rotation of one of the rotor body or a removal tool to the other of the rotor body or the removal tool such that a radial segment of the winding end turn support is not contiguous with the rotor body” is confusing since it is unclear whether or not “material” (in line 6 as same as that in line 2 of claim 1). 
	“or a removal tool to the other of the rotor body or the removal tool such that a radial segment of the winding end turn support is not contiguous with the rotor body” (claim 1, lines 6-8), in alternative term should be deleted, since “or a removal tool to the other of the rotor body or the removal tool such that a radial segment of the winding end turn support is not contiguous with the rotor body” not positive method limitation.
	Further, “ or a removal tool” (claim 1, line 6) should be changed to:--“by the removal tool”--.  
	“one of the rotor body” (claim 1, line 6) is unclear since only “a rotor body “as previously cited in line 2 of claim 1.   
	Whether or not “the rotor body” (claim 1, line 8) as same as “one of the rotor body” (claim 1, line 6) or “a rotor body “as previously cited in line 2 of claim 1.   
	“the other of the rotor body” (claim 1, line 7); “the winding “ (claim 1, lines 8-9) lack proper antecedent basis.
	A second occurrence of “ serially adding layers of material “ (claim 2, line 2, and other claim 4, line 2 ) should be updated to:--” adding other  layers of material”--, for clarity of the claims.
	Whether or not “material” (claim 3, line 2) directed to” serially adding layers of material” of claim 1, line 2? 
	Claim 3 appears to be incomplete since there is no forming of a bolster prior to the process of claim 3.  It is suggested insert of – forming a bolster by further adding the material along the build  direction”--.
	“the post” (claim 5, lines 1-2) should be changed to—” the radially-extending post” to reflect one that in base claim 1, line 3.
	Claim 7 do not further limit the claimed method since it is clearly directed to the structure of the removal tool rather than method limitation.
	“the U shaped bend”(claims 9-10, lines 1-2) lacks proper antecedent basis.   Whether or not, this directed to “at least one U-shaped bend” of claim 8.  Please clarify.
	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the forming of a radially-extending post;  a forming of a set of electrically-conductive windings, and a radially-extending winding end turn support formed contiguously from the rotor body should be incorporated into the body of claim in order to form the claimed rotor body, and further interconnecting each of the above structures in order to form the  final claimed rotor.
Claims 2-13 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderzyden (20110133579) in view of patel et al (20100320860).9
	Vanderzyden discloses the claimed method of forming a rotor for an electric machine, the method comprising: 
	serially adding layers of material along a build direction to form a rotor body 14 having a radially-extending post configured to receive a set of electrically-conductive windings, and also having a radially-extending winding end turn support formed contiguously from the rotor body (see Fig. 2); and 
	removing material from the rotor body 14 by relative rotation of one of the rotor body or a removal tool to the other of the rotor body or the removal tool such that a radial segment of the winding end turn support 26 is not contiguous with the rotor body (see product by process of Fig. 2).
	If argues that the Vanderzyden does not teach that the “a radial segment of the winding end turn support 26 is not contiguous with the rotor body” as mention above then Applicant’s refer to Fig. 3, and details in the abstract (and/or page 2, col. 1 lines 1-10) of the Patel et al for the teaching of the feature above.     
	 As applied to claim 2, refer to Fig. 

    PNG
    media_image1.png
    536
    631
    media_image1.png
    Greyscale

	Therefore, one of an ordinary skill in the art at the effective filing date of the invention to employ the patel’s teaching as noted above onto the invention of Vanderzyrden in order to facilitate the fabrication process by utilize the known and available process.  The motivation for the combination can be obtained from either reference since both references are in the same endeavor field invention.

	Allowable Subject Matter
Claims 9-12 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt